Citation Nr: 0903100	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-10 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for panic disorder with 
agoraphobia.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1958 to March 1960.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran presented personal 
testimony before the undersigned Chief Veterans Law Judge at 
a Travel Board hearing which was conducted at the Boston RO 
in October 2008, a transcript of which has been associated 
with the claims folder.

Bifurcation of hearing loss claim

As detailed further below, the medical evidence allows for a 
grant of service connection for hearing loss in the right 
ear; however, the etiology of the veteran's left ear hearing 
loss remains unclear.  Accordingly, the Board has bifurcated 
the hearing loss claim as reflected on the title page so a 
decision may be rendered as to the right ear at this time.

Remanded issues

The issues of entitlement to service connection for left ear 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The medical evidence of record indicates the veteran's 
currently diagnosed panic disorder with agoraphobia is 
etiologically related to his military service.

2.  The medical evidence of record indicates the veteran's 
currently diagnosed right ear hearing loss is etiologically 
related to his military service.


CONCLUSIONS OF LAW

1.  Panic disorder with agoraphobia was incurred in active 
military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Right ear hearing loss was incurred in active military 
service.
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for panic disorder with 
agoraphobia and right ear hearing loss. 

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Multiple VCAA notice letters were sent to the veteran 
regarding his service connection claims in July 2003, 
November 2004 and September 2005.  These letters appear to be 
adequate.  The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letters in light of the fact 
that the Board is granting the claims.  Any potential error 
on the part of VA in complying with the provisions of the 
VCAA has essentially been rendered moot by the Board's grant 
of the benefits sought on appeal.

[The veteran has not been provided notice regarding degree of 
disability and effective date as required by the recent 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, as previously mentioned, the Board is 
granting the veteran's claim.  It is not the Board's 
responsibility to assign an effective date in the first 
instance.]   

1.  Entitlement to service connection for panic disorder with 
agoraphobia.

2.  Entitlement to service connection for right ear hearing 
loss.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 
10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. 
App. 117, 120 (1999), the Court stated that in Savage it had 
clearly held that 38 C.F.R. § 3.303 does not relieve the 
claimant of his burden of providing a medical nexus.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has panic 
disorder with agoraphobia and right ear hearing loss, as 
evidenced by the VA and private medical records and the 
August 2003 and October 2005 VA examination reports.  Hickson 
element (1) is therefore satisfied for the claims.

With respect to Hickson element (2) and the claim for panic 
disorder with agoraphobia, the veteran argues that his 
anxiety attacks originated in service when he was required to 
be in a confined space, such as sleeping in a tent or 
traveling in an armored personnel carrier with other 
servicepersons.  He acknowledges that he did not seek 
treatment for psychiatric problems in service.  However, as 
detailed below, the competent medical evidence of record 
supports the veteran's assertions of continuous panic attacks 
which began in service.  Hickson element (2) is also 
satisfied for this claim.

With respect to Hickson element (2) and the claim for right 
ear hearing loss, the veteran has testified as to acoustic 
trauma in military service, namely from his close proximity 
to compressors used to build pontoons, and has also submitted 
lay statements to this effect.  His DD Form 214 reflects a 
military occupational specialty (MOS) of combat engineer, 
which buttresses his testimony as to exposure to compressor 
noise in service.  The Board has no reason to doubt the 
veracity of his testimony on this matter.  Moreover, both the 
August 2003 and October 2005 VA audiologists have supported 
the veteran's account of acoustic trauma in military service.  
This is sufficient to satisfy Hickson element (2), in-service 
incurrence of injury.

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

With respect to the claim for panic disorder with 
agoraphobia, the October 2005 VA examiner noted the veteran's 
reported history of panic attacks originating in service and 
indicated the veteran "seems to be a credible reporter."  
Similarly, after detailing the veteran's reported history of 
panic attacks, VA psychiatrist M.A.K. noted in December 2008: 
"The veteran never brought these concerns to medical 
attention while he was in the service.  However, I do not 
doubt his honesty or credibility around the above accounts."  
The veteran has also presented testimony and lay statements 
from his mother and spouse to the effect that he has 
experienced panic attacks continuously since service.

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be 
inaccurate.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  

Based on the above-cited evidence, the Board has no reason to 
doubt the veteran's assertions that he has experienced panic 
symptoms continuously since leaving military service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  Accordingly, as all Hickson 
elements have been satisfied, service connection for panic 
attacks with agoraphobia is warranted.

With respect to the veteran's claim for right ear hearing 
loss, of record is an opinion by a VA audiologist dated in 
August 2003, who opined that "The pattern of the hearing 
loss in the RIGHT ear is most consistent with military noise 
exposure."  Dr. N.B. similarly opined in November 2005 "It 
is more likely than not that the right sensorineural hearing 
loss . . . is caused by service-related noise exposure."  
There is no medical nexus opinion to the contrary.  
Accordingly, as all Hickson elements have been satisfied, 
service connection for right ear hearing loss is warranted.

ORDER

Service connection for panic disorder with agoraphobia is 
granted.

Service connection for right ear hearing loss is granted.


REMAND

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.

The current medical evidence of record is unclear as to 
whether the veteran's left ear hearing loss and tinnitus are 
related to military service.  Of record is the opinion of the 
August 2003 VA audiologist who stated "the veteran has had a 
long-standing hearing loss, especially in the left ear.  The 
etiology is not clear.  It is recommended that he be 
evaluated by ENT to determine the case of the profound loss 
on the left side."  Similarly, Dr. N.B. stated in November 
2005 that "at least part of the left sensorineural hearing 
loss is caused by service-related noise exposure based on the 
medical history.  Working as a laborer in construction and 
then in a shipyard after leaving the service may also have 
contributed to the hearing loss.  However, it is unlikely for 
noise exposure to cause profound sensorineural hearing loss 
[as is demonstrated in the left ear].  Therefore, I requested 
a brain MRI to rule out other etiology than can contribute to 
hearing gloss and make it progress to profound status such as 
acoustic neuroma or other intracranial pathology.  I put in 
the request for the VA MRI and I expect to be contacted once 
the MRI is done to finalize my report."  

The veteran reported on his April 2006 substantive appeal 
that the requested MRI was completed by VA in February 2006, 
but is not of record.  Such should be obtained prior to 
scheduling the veteran for a VA audiological examination.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
Board also notes VA has no obligation to contact Dr. N.B. 
once the MRI is obtained.  If the veteran desires Dr. N.B. to 
render a follow-up opinion, it is his responsibility to 
obtain said evidence.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].

With respect to the tinnitus claim, the only opinion is from 
Dr. N.B., who notes "the tinnitus is caused by the 
sensorineural hearing loss and has the same etiology."  
However, as detailed above the etiology of the left ear 
hearing loss is unclear.

A VA opinion is therefore necessary to address the 
relationship, if any, between left ear hearing loss and 
tinnitus and the veteran's period of active service from 
April 1958 to March 1960, including the veteran's assertion 
of acoustic trauma from compressor noise therein.  These 
questions must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran and 
request that he identify the name of the VA 
facility from which he received the February 
2006 MRI.  Any such record should be 
obtained, to specifically include VA 
treatment records since February 1, 2006 
from the Bedford VA Medical Center.

2.  After securing the February 2006 MRI 
report, VBA should arrange for the veteran's 
claims folder to be reviewed by a physician 
with appropriate expertise.  A copy of this 
REMAND should be provided to the reviewing 
physician.  The reviewing physician should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
left ear hearing loss and tinnitus are a 
result of his military service.  

If the reviewing physician determines that 
audiological examination and/or diagnostic 
testing of the veteran is necessary, such 
should be scheduled.  A report should be 
prepared and associated with the veteran's 
VA claims folder.

3.  After undertaking any additional 
development which it deems to be necessary, 
VBA should then readjudicate the veteran's 
claims of entitlement to service connection 
for left ear hearing loss and tinnitus.  If 
the benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


